Citation Nr: 1707612	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  11-30 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the appellant is basically eligible for Department of Veterans Affairs (VA) benefits based on a period of service from August 24, 1998 to November 6, 1998.


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The appellant served in the United States Marine Corps from August 1998 to November 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In her October 2010 notice of disagreement, the appellant made a request for a formal hearing in either Virginia or Washington, D.C.  It is unclear if this was a request for a Decision Review Officer's hearing, a Travel Board hearing, or a hearing before a Department of Defense Discharge Review Board.  However, she clarified in her November 2011 substantive appeal that she did not want a Board hearing, and failed to appear for a September 2016 Decision Review Officer's hearing.  There are no other hearing requests or requests to reschedule of record, so the Board deems her request for a Board hearing withdrawn.  See 38 C.F.R § 20.704(e). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.12(k)(1) an entry-level separation shall be considered under conditions other than dishonorable, and therefore would not be a bar to VA benefits.  Under 38 C.F.R. § 3.12(k)(2) a void enlistment or induction may be a bar to VA benefits, depending on the facts and circumstances surrounding the separation.  38 C.F.R. § 3.14(a) specifies that discharge for concealment of a physical or mental defect which would have prevented enlistment will be held to be under dishonorable conditions, and therefore a bar to VA benefits.  The appellant's DD 214 reflects an entry-level separation following uncharacterized service, which would not be a bar to VA benefits.  However, her service treatment records reflect a Medical Evaluation Board's October 1998 recommendation to proceed with separation due to fraudulent enlistment, suggesting a physical defect that would have prevented enlistment and constituted a bar to entitlement to VA benefits.  

As such, the facts and circumstances surrounding the appellant's uncharacterized separation from service remain unclear.  The Board notes that her service personnel records have not yet been associated with the electronic claims file.  Remand is required to obtain them, and to attempt to clarify the facts and circumstances surrounding her uncharacterized separation from service.  
Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate sources the appellant's complete service personnel file.  All records obtained should be associated with the claims file.  If the service personnel records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant.  

It should be noted that the appellant is currently married, and has a different last name than when she was in the Marine Corps.  This search should be performed using her last name as it is listed on her DD 214.  

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of the evidence of record.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

